  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

BRITTNEY S. FOSTER                               §
     Plaintiff                                   §
                                                 §      Civ. No. 04:19-01839
V.                                               §
                                                 §      JURY DEMANDED
CATHOLIC HEALTH INITIATIVES                      §
(n/k/a) COMMON SPIRIT HEALTH                     §
        Defendant                                §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

          Plaintiff, BRITTNEY FOSTER, complaining of CATHOLIC HEALTH

INITIATIVES shows:

                               I. PRELIMINARY STATEMENT

          This lawsuit seeks damages from Catholic Health Initiatives (n/k/a) Common

Spirit Health (“hereinafter CHI”) for violations of the Family and Medical Leave Act (29

U.S.C. §2601 et. seq), the Americans with Disabilities Act and Texas Administrative

Code §217.19. Specifically, Plaintiff alleges that she was terminated from her

employment for exercising her rights to take medical leave, because she is disabled or

perceived to be disabled, and her termination was done in bad faith and without affording

her due process as required by Texas statutes.

                                       II. JURISDICTION

          1.         This Court has subject matter jurisdiction in this case pursuant to 28

U.S.C. §1331 (federal question) since Plaintiff is bringing these claims pursuant to the

Family and Medical Leave Act (29 U,S.C. §2601 et.seq.) and the Americans With



Foster v. CHI                                   1
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 2 of 11



Disabilities Act as amended (42 U.S.C § 12101 et.seq.) . The Court has supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. §1367(a)

                                           III. VENUE

          Venue is proper in the United States District Court for the Southern District of

Texas under 28 U.S.C. § 1391(b) as the defendant resides in this district and a substantial

part of the events or omissions giving rise to the claims occurred within the Southern

District of Texas.

                                          IV. PARTIES

          Plaintiff Brittney Foster is an individual residing in Houston, Harris County,

Texas.

          Defendant, CHI is a foreign corporation doing business in Houston, Harris County

Texas. It may be served with citation on its registered agent CT Corporation, 1999 Bryan

St. Suite 900, Dallas, Texas 75201-3136.

                                 V. FACTUAL ALLEGATIONS

          1.         Foster, began her employment with CHI in October of 2015. She was hired

as a cardiovascular operating room (CVOR) nurse assigned to St. Luke’s Medical Center

in Houston.

          2.         Foster had joined the military after high school and spent five years in

active duty. During that time, she obtained all her college prerequisites, but was forced to

request approval for a change from active duty to either the National Guard or the

reserves in order to be able to attend nursing school.




Foster v. CHI                                    2
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 3 of 11



          3.         While working for CHI, Foster committed one (20 hour) weekend per

month to the National Guard as part of her military service. Additionally, she was on call

as the CVOR nurse two weekends per month.

          4.         After obtaining her Bachelor of Science in Nursing, Foster began a Master

of Science in Nursing Leadership and Administration in 2016.

          5.         Foster transferred to CHI St. Luke’s Heath-Brazosport Hospital in Lake

Jackson in early 2017. After six months, Foster returned to St. Luke’s Medical Center in

Houston, where she resumed her duties as a CVOR nurse

          6.         In December 2017, Foster was promoted to a leadership role as Vascular

Coordinator.

          7.         In order not to sacrifice the quality of her work as Vascular Coordinator,

Foster made the decision to terminate her military service following her promotion in

December of 2017. She officially left the national guard on December 31, 2017.

          8.         Foster’s separation from the military was a very difficult decision and the

transition to a purely civilian life was difficult for her.

          9.         In early 2018, Foster was dealing with personal issues due to a separation

from her live-in partner, the transition to civilian life, along with the long work hours at

St. Luke's and long-hours committed to her master's education.                 These pressures

culminated in a breaking point.

          10.        On March 4, 2018, Foster contacted Shelley Burkett, the Director of the

Cardiovascular Operating Room (CVOR), and requested to have Monday, March 5, 2018

off from work as a result of her precarious emotional state. Burkett directed Foster to

April Bruce, the Charge Nurse and Foster’s immediate supervisor. Bruce stated she could


Foster v. CHI                                     3
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 4 of 11



not allow Foster to take time off because of understaffing issues. Bruce also directed

Foster to see a psychiatrist regarding her mental health and depression, which was the

basis for the request to take time off.

          11.        The following day, Foster consulted with her psychiatrist, who insisted

that she take three weeks off from work to address ongoing issues with her mental health.

She was prescribed medication to treat her depression.

          12.        Foster applied for Family Medical Leave through the Reed Group (the

agency responsible for medical leave for St. Luke's) but was denied because the Reed

Group failed to properly calculate Foster’s term of employment with CHI. Instead, the

Reed Group suggested that Foster take short term disability, which, while providing for

compensation during her leave, would not protect her employment. Foster’s leave began

on March 5, 2018.

          13.        On March 13, 2018, while Foster was still on medical leave, she received a

comment from Burkett concerning a picture Foster had posted to social medial on March

3, 2018. The picture, taken on March 2, 2018 during a TransCarotid Artery

Revascularization (TCAR) procedure, did not depict any patient identifying information

and in fact looked very similar to many other pictures posted to social media accounts by

other hospital employees. Burkett asked Foster to delete the picture. Foster immediately

removed the picture from her social media account and did not hear anything further from

Burkett regarding the picture.

          14.        Foster returned from her three-week medical leave on March 26, 2018.

Several days later, on March 29, 2018, Foster was called into the conference room where

she was terminated and escorted out of the building by April Bruce.


Foster v. CHI                                     4
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 5 of 11



           15.       Foster   was   allegedly   terminated   for   a   "posted   a   photo   on

Instagram/Facebook of a case in progress."            In the termination paperwork, Burkett

misrepresented that the photo and caption "gave the location of the procedure, the date of

the procedure, the name/type of the procedure, and the surgeon performing the

procedure." Burkett, in the termination paperwork, misrepresented the information that

was actually on the social media post. The post merely said that Foster was with Andrew

Auletti, Zachary Pallister, and Miguel Montero-Baker at CHI St. Luke's Health. The date

on the Instagram post said March 3 at 10:11 AM (the day after the procedure), and the

post caption merely said "Today's real MVP. #progressivethinker #TCAR #MMB." There

is absolutely no identifying patient information in the post. Because the information

allegedly supporting the termination was clearly false and Foster was aware that

numerous other employees has posted similar pictures without being disciplined, Foster

told the group that they would be hearing from her attorney.

          16.        The day after Foster’s termination, Foster contacted EthicsPoint.com, a

third-party agency that CHI St. Luke's employees are directed to for complaints. Foster

told the individual with whom she spoke on the phone at Ethics Point, that she believed

that Burkett terminated her in retaliation for having taken medical leave..

          17.        Several days later, Foster contacted Jalayne M. Bennett-Conway, a Sr.

Employee Relations Specialist in Human Resources at St. Luke's to appeal her

termination. Foster attended a meeting with Bennett­ Conway and relayed the same

concerns about the retaliatory termination for having taken medical leave for her

disability. Bennett-Conway told Foster that she would conduct an investigation and give

her a call once the investigation was complete.


Foster v. CHI                                     5
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 6 of 11



          18.        On April 20, 2018, Foster received a letter from Bennett Conway. The

letter stated that HR conducted an investigation and that they found "there was no patient

rights' violation." Dispite there being no HIPAA violation, HR found that Foster had

allegedly violated St. Luke's social media policy. HR offered to return Foster to her job

under several punitive conditions.          Foster would have to agree to a demotion from

Vascular Coordinator, a leadership role, to an RN-III position and she would have to

agree to relocate to the O'Quinn Medical Towers. This would mean that she would no

longer be doing cardiovascular surgeries, as they do not do such procedures at the

O'Quinn Medical Towers. The conditions also included that Foster would receive a final

written warning and that her time off would be considered an unpaid suspension. Foster

was unwilling to subject herself to these punitive conditions of employment, including a

demotion. Foster, through her attorney, rejected the punitive offer of reemployment.

          19.        Following Foster’s termination, St. Luke's reported Foster to the Board of

Nursing for allegedly "[taking] pictures of Patient Medical Record Number 02838660,

during a Cath Lab procedure and post[ing] the pictures on social media. The pictures

included patient identifying information." Despite HR's investigation finding that there

were no HIPAA violations of patients' rights, CHI sought to jeopardize Foster’s nursing

license by filing a false and misleading complaint to the Board of Nursing regarding the

events that transpired on March 3, 2018.

          20.        The Board of Nursing found that there was no HIPPA violation and

dismissed the complaint made by CHI.

          21.        In addition to being singled out for alleged Social Media policy violations

while other employees remained with the company, Foster was also barred from receiving


Foster v. CHI                                     6
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 7 of 11



several procedural remedies to which she was entitled. More specifically, Foster was

denied her due process rights pursuant to Texas Administrative Code §217.19(d). Under

this statute, “a licensed nurse subject to incident-based nursing peer review is entitled to

minimum due process under TOC §303.002(e) (NPR Law).” As a qualifying licensed

nurse, Foster was denied due process under this statute.

          22.        First, in violation of Tex. Admin. Code §217.19(d)(3)(C), St. Luke’s

denied Foster her right to a written notice in person or by certified mail at her last known

address on file with the facility. In this notice, St. Luke’s was required to notify Foster

that her practice was being evaluated and that the incident-based nursing peer review

committee would meet on a specified date between 21 and 45 calendar days from the

notice date. Moreover, this notice should have included the following:

                     (i)      a description of the event(s) to be evaluated in sufficient

          detail to inform the nurse of the incident, circumstances and conduct (error

          or omission), including date(s), time(s), location(s), and individual(s)

          involved. The patient/client shall be identified by initials or number to the

          extent possible to protect confidentiality but the nurse shall be provided

          the name of the patient/client;

                           (ii)      the name, address, telephone number of contact

                person to receive the nurse's response; and

                           (iii)     a copy of this rule (§217.19 of this title) and a

                copy of the facility's incident-based nursing peer review plan,

                policies and procedures.




Foster v. CHI                                      7
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 8 of 11



          Furthermore, Tex. Admin. Code §217.19(d)(3)(D) and (F) also required St.

Luke’s to do the following:

                     (E)      provide the nurse the opportunity to review, in person or by

          attorney, the documents concerning the event under review, at least 15

          calendar days prior to appearing before the committee;

                     (F)      provide the nurse the opportunity to:

                           (i) submit a written statement regarding the event under

                review;

                           (ii)      call witnesses, question witnesses, and be

                present when testimony or evidence is being presented;

                           (iii)     be provided copies of the witness list and

                written testimony or evidence at least 48 hours in advance of

                proceeding;

                           (iv)      make an opening statement to the committee;

                           (v) ask questions of the committee and respond to

                questions of the committee; and

                           (vi)      make a closing statement to the committee after

                all evidence is presented.

          Lastly, §217.19(d)(3)(G) – (I), requires that St. Luke’s adhere to the following

requirements:

                     (G)      complete its review no more than fourteen (14) calendar

          days after the incident-based nursing peer review hearing, or in




Foster v. CHI                                       8
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 9 of 11



          compliance with subparagraph (C)(ii) of this paragraph relating to

          consultation with a patient safety committee;

                     (H)   provide written notice to the nurse in person or by certified

          mail at the last known address the nurse has on file with the facility of the

          findings of the committee within ten (10) calendar days of when the

          committee's review has been completed; and

                     (I)   permit the nurse to file a written rebuttal statement within

          ten (10) calendar days of the notice of the committee's findings and make

          the statement a permanent part of the incident-based nursing peer review

          record to be included whenever the committee's findings are disclosed.

          23.        During St. Luke’s alleged peer review process, Foster was denied these

due process rights to which licensed nurses subject to incident-based review are entitled

under Tex. Admin. Code §217.19(d). CHI failed to provide Foster with written notices

containing the requisite information as required by the statute. Furthermore, CHI failed to

provide Foster with an opportunity to review, in person or by attorney, documents

concerning the event under review at least 15 days prior to appearing before the

committee. Similarly, Foster was neither permitted to submit her written statement

regarding the events under review, nor to call witnesses or make an opening statement to

the committee. Consequently, Foster was denied the procedural due process rights

allotted to all qualifying licenses nurses, including those terminated by CHI following an

incident-based peer review.




Foster v. CHI                                    9
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 10 of 11



          24.        The actions of CHI, through its agent Burkett, were done out of malice or

personal animosity towards the Foster, or knowingly or recklessly denying a nurse due

process.

                                      CAUSES OF ACTION

Violation of the Family and Medical Leave

          29 USC § 2614 provides that a qualified employee who takes Family and Medical

Leave is to be restored to his or her position upon return of leave. 29 U.S.C. § 2615

prohibits employers from interfering with the rights of an employee who takes Family and

Medical Leave.

          CHI refused to return Foster to her prior position and instead terminated her

because she took leave.

Americans With Disabilities Act

          During the course of Foster’s request for medical leave, CHI through Burkett

learned of Foster’s disability.        CHI terminated Foster because of her disability or

perceived disability in violation of the Americans with Disability Act.

Wrongful Termination Pursuant to TAC §217.19(d)

          CHI failed to allow Foster her due process rights as required by Texas

Administrative Code §217.19(d). This failure was done in bad faith and with malice

justifying the award of punitive damages.

                                             PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff Brittney Foster prays that

Defendant be cited to appear and that on final trial of this matter that the Court award her:




Foster v. CHI                                    10
Original Complaint
  Case 4:19-cv-01839 Document 1 Filed on 05/22/19 in TXSD Page 11 of 11



          a.         lost wages and benefits from March 29, 2018 the date of judgment less any
                     earnings in the interim;

          b.         front pay;

          c.         compensatory damages in an amount not to exceed $300,000;

          d.         attorney fees;

          e.         pre-judgment interest and post-judgment interest on all such sums;

          f.         costs of court; and

          g.         all other relief, at law or in equity, to which Plaintiff may be justly entitled.

                                                     Respectfully submitted,



                                                     By: ___/s/ Linda D. King____________
                                                            Linda D. King
                                                            GORANSONKING, PLLC
                                                            State Bar No. 11455600
                                                            So. Dist. NO. 6060
                                                            1415 N. Loop W., Suite 1100
                                                            Houston, Texas 77008
                                                            Phone: (713) 526-9200
                                                            Fax: (713) 526-9202
                                                            king@goransonking.com

                                                             ATTORNEYS FOR PLAINTIFF
                                                             BRITTNEY FOSTER




Foster v. CHI                                       11
Original Complaint
